19-105
    Liu v. Garland
                                                                                  BIA
                                                                             Sponzo, IJ
                                                                          A206 065 948
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 10th day of May, two thousand twenty-one.

    PRESENT:
             ROBERT A. KATZMANN,
             DENNY CHIN,
             MICHAEL H. PARK,
                  Circuit Judges.
    _____________________________________

    JIBIN LIU,
             Petitioner,

                     v.                                          19-105
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Keith S. Barnett, Esq., New York,
                                      NY.

    FOR RESPONDENT:                   Brian M. Boynton, Acting
                                      Assistant Attorney General; John
                                      S. Hogan, Assistant Director;
                                      Robbin K. Blaya, Trial Attorney,
                                      Office of Immigration Litigation,
                                  United States Department of
                                  Justice, Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner      Jibin    Liu,    a    native   and   citizen   of   the

People’s Republic of China, seeks review of a December 17,

2018 decision of the BIA affirming a November 8, 2017 decision

of an Immigration Judge (“IJ”) denying asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Jibin Liu, No. A206 065 948 (B.I.A. Dec. 17,

2018), aff’g No. A206 065 948 (Immig. Ct. N.Y.C. Nov. 8,

2017).       We   assume    the     parties’    familiarity     with    the

underlying facts and procedural history.

    We have reviewed both the IJ’s and the BIA’s opinions

“for the sake of completeness.”                 Wangchuck v. Dep’t of

Homeland   Sec.,    448    F.3d    524,   528   (2d   Cir.   2006).     The

applicable standards of review are well established.                    See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009).          The only issue before us is whether

Liu established his eligibility for asylum and withholding of

removal based on his claim that he was detained and beaten

                                      2
for gathering with a group at a government office in China to

seek an explanation for the government’s failure to fully

compensate them for a broken land lease.

      To establish eligibility for asylum and withholding of

removal, “the applicant must establish that race, religion,

nationality, membership in a particular social group, or

political opinion was or will be at least one central reason

for      persecuting      the        applicant.”             8 U.S.C.

§ 1158(b)(1)(B)(i); id. § 1231(b)(3)(A); see also Matter of

C-T-L-, 25 I. & N. Dec. 341, 348 (B.I.A. 2010).             “In order

to    establish    persecution       on     account    of   political

opinion . . . , an asylum applicant must show . . . , through

direct or circumstantial evidence, that the persecutor’s

motive to persecute arises from the applicant’s political

belief.”    Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d

Cir. 2005) (internal quotation marks omitted).          “[O]pposition

to endemic corruption or extortion . . . [and] opposition to

other government practices or policies[] may have a political

dimension   when   it   transcends        mere   self-protection   and

represents a challenge to the legitimacy or authority of the

ruling regime.”    Id. at 547–48.         “Punishment for violation

of a generally applicable criminal law is not persecution,”

Saleh v. U.S. Dep’t of Just., 962 F.2d 234, 239 (2d Cir.
                                 3
1992),     but   “prosecution   that       is    pretext    for   political

persecution is not on account of law enforcement,” Jin Jin

Long v. Holder, 620 F.3d 162, 166 (2d Cir. 2010).

    The agency did not err in concluding that Liu faced

prosecution in China rather than persecution on account of an

anti-corruption political opinion.              Liu testified that he and

30 others went to the village management committee for an

explanation and compensation rather than to oppose endemic

corruption or government practices.               See Yueqing Zhang, 426

F.3d at 547.       And Liu did not provide any testimony from

which to infer that committee members or the police believed

he and his fellow villagers were at the government offices

for any reason other than to protect their own interests.

See id. at 547–48.        Liu’s evidence further supports the

agency’s    conclusion   that   he       was    subject    to   prosecution,

despite the excessive force used, because it shows that police

told the group of 30 to disperse, detained him and others

from the group, charged him with violation of a generally

applicable public security management law, punished him with

administrative detention and a fine, and provided him an

opportunity to appeal (which he did not do).                See id. at 545

(“[A]n applicant . . . must establish a fear of reprisal that

is different in kind from a desire to avoid the exactions
                                     4
(however harsh) that a foreign government may place upon its

citizens.” (internal quotation marks omitted)); see also Vumi

v. Gonzales, 502 F.3d 150, 157–58 (2d Cir. 2007) (providing

factors to consider in determining whether prosecution is a

pretext for political persecution).

       Because Liu failed to show that he was targeted on

account of an anti-corruption political opinion, real or

imputed, and because he was subjected to prosecution under a

generally applicable statute, the agency did not err in

denying asylum and withholding of removal for failure to show

a nexus between the harm he suffered and fears and a protected

ground.     See   8 U.S.C.   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A);

Yueqing Zhang, 426 F.3d at 545, 547–48; Saleh, 962 F.2d at

239.

       For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                 5